Citation Nr: 9905126	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-17 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in October 1997.  It 
was reopened and remanded for further evidentiary 
development.  All requested development has been completed.


REMAND

A review of the veteran's service medical records indicates a 
single instance of treatment for anxiety, which was diagnosed 
as anxiety reaction, situational.  A difference of opinion 
currently exists regarding the veteran's current anxiety 
disorder and its etiology.

The veteran's private physician has opined that the veteran's 
current anxiety disorder is chronic and that it had its 
origins during his period of active military service.  This 
physician has based his opinion on history provided by the 
veteran, as there are no records of treatment for the period 
from his discharge in July 1970 until his first post service 
psychiatric treatment in 1988.

VA examiners have stated that the veteran's current anxiety 
disorder is not chronic, but is episodic and most likely 
related to environment.  The Board finds that a further 
examination and opinion would be helpful in the decision of 
this claim.

Therefore, this matter is REMANDED to the RO for the 
following:

The RO should schedule the veteran for a 
VA psychiatric examination.  Prior to the 
examination, the physician should be 
provided the claims folder for review.  
The examining physician should be asked 
to provide an opinion regarding the 
current anxiety disorder and its 
etiology.  

The examiner should be informed that his 
opinion will be most helpful to the Board 
if phrased in one of the following 
manners:  The veteran's claimed anxiety 
disorder is (1) definitely related to his 
inservice complaint (2) more likely than 
not related to his inservice complaint 
(3) as likely as not related to his 
inservice complaint (4) more likely than 
not unrelated to his inservice complaint 
(5) definitely unrelated to his inservice 
complaint.

Upon completion of the above listed item, the RO should 
reconsider the veteran's claim for service connection for an 
anxiety disorder.  If the result remains adverse the RO 
should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate consideration.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


